Citation Nr: 0515155	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  96-25 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Gregory Ferguson, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, H. S., and E. S.



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active duty from September 1940 to August 
1945.  He died in January 1996 and the appellant is his 
surviving spouse.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, which, in 
pertinent part, denied entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  

In February 1997, the appellant, H. S., and E. S. testified 
at an RO hearing.  In May 1999, the appellant and H. S. 
testified at a hearing on appeal at the RO before the 
undersigned Veterans Law Judge (Travel Board hearing).  
Copies of the hearing transcripts have been associated with 
the record.

In an August 1999 decision, the Board denied the appellant's 
claims of entitlement to service connection for the cause of 
the veteran's death and entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  She appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Motions for remand from both the appellant 
and VA General Counsel asked that the matter be remanded to 
the Board for a discussion of, and consideration of, the 
application and the effect of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  By an Order entered in March 
2001, the Court vacated the Board's August 1999 decision and 
remanded the issues on appeal back to the Board for 
readjudication and disposition consistent with the VCAA.

In October 2001, the Board granted a motion for advancement 
on the docket of this case due to the deteriorating health of 
the appellant.

In a June 2002 decision, the Board denied service connection 
for the cause of the veteran's death, to include as due to a 
disability related to nicotine dependence.  Because this case 
involves a situation where the veteran was not rated totally 
disabled for a continuous period of at least 10 years prior 
to death, or at least 5 years from the veteran's release from 
active duty, in that decision, the Board observed it was 
subject to a temporary stay.  Therefore, the Board was 
precluded from rendering a decision on the remaining DIC 
claim until the stay was lifted.  See Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 260 F.3d 1365 
(Fed. Cir. 2001) (NOVA I).  The stay on "hypothetical 
entitlement" claims has been lifted, although the stay on 
processing appeals relating to entitlement to DIC benefits 
under 38 U.S.C.A. §§ 1311(a)(2) and 1318 where a survivor 
seeks to reopen a claim that was finally decided during the 
veteran's lifetime on the grounds of new and material 
evidence is continued.  See Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 
(Fed. Cir. 2003) (NOVA II).  

In compliance with the Court's Order, in August 2003, the 
Board remanded the remaining issue, entitlement to DIC, for 
disposition consistent with the VCAA.  The case now is before 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The appellant was married to the veteran at the time of 
his death.

3.  In a June 2002 decision, the Board denied service 
connection for the cause of the veteran's death, to include 
as due to a disability related to nicotine dependence.  

4.  At the time of his death, the veteran had had a combined 
50 percent service-connected disability rating since November 
1946 for the following disabilities: wound, Muscle Group 
XVII, moderate, rated as 20 percent disabling; wound, Muscle 
Group I, right, moderate, rated as 10 percent disabling; 
wound, Muscle Group XX, left, moderate, rated as 10 percent 
disabling; wound, Muscle Group XIII, moderate, left, rated as 
10 percent disabling; wound, Muscle Group VI, moderate, 
right, rated as 10 percent disabling; wound, Muscle Group IX, 
moderate, right, rated as 10 percent disabling; and wound, 
right mastoid, mild, with defective hearing, rated as 
noncompensably disabling.

5.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service in August 
1945 for a period of not less than 5 years immediately 
preceding death.


CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA eliminated the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim and will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA also revised the provisions of 38 
C.F.R. § 3.159 in view of the VCAA statutory changes.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required, 
however, to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See VAOPGCPREC 5-2004.  As the law 
is dispositive, review of the VCAA is not necessary in this 
case.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Mason v. Principi, 16 Vet. App. 129 (2002).

Even so, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance or notice to the appellant is required to 
comply with the notice and duty to assist mandated by 
38 U.S.C.A. § 5103A.  The claimant was afforded the 
opportunity to provide lay or medical evidence, which might 
support her claim.  In VCAA letters dated in January 2004 and 
February 2005, VA asked the appellant to provide additional 
information in support of her claim and told her that she 
must give VA enough information about any records so that 
such records could be requested on her behalf and informed 
her what was needed to establish entitlement to DIC benefits.  
She did not respond.  In variously dated letters, a rating 
action, three Board decisions/remands, and several 
supplemental statements of the case (SSOC), VA informed the 
appellant of what was needed to establish entitlement to DIC 
benefits and she was given additional chances to supply any 
pertinent information.  In connection with the development of 
this claim, the appellant was asked to provide information 
concerning the veteran's exposure to ionizing radiation in 
service and his history of smoking/nicotine dependence.  
Although she did not respond formally to the RO's development 
letters regarding this information, she clarified that she 
was primarily advancing the cigarette smoking theory of her 
claim for service connection for cause of the veteran's 
death.  She and others testified at two hearings.  Service 
and VA medical records, a February 1996 physician's 
statement, private podiatrist records, and an autopsy report 
have been associated with the claims file.  Testimony and lay 
statements from E. S., H. S., the appellant, and her attorney 
also have been associated with the file. 

Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence, which might be 
relevant to the claim discussed in this decision.  Under 
these circumstances, the Board finds that the service, 
private, and VA medical records, an autopsy report, rating 
and Board decisions, several SSOCs, and lay statements are 
adequate for determining whether the criteria for entitlement 
to DIC benefits have been met.  Accordingly, the Board finds 
that no further assistance to the appellant in acquiring 
evidence is required by statute.  38 U.S.C.A. § 5103A.

The Board finds that any defect with respect to the VCAA 
notice requirements in this case was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.  This appeal 
stems from a rating decision, which was issued in November 
1998 before the VCAA was enacted.  Even so, the case was 
remanded and a January 2004 letter was sent to the appellant 
that fully complied with the VCAA notice provisions.  The 
Board acknowledges that the January 2004 VCAA letter did not 
precede the initial RO adjudication, see Pelegrini v. 
Principi, 18 Vet. App. 112, 118-20 (2004), but that letter, 
the August 2004 SSOC, and the February 2005 VCAA letter 
provided the appellant with ample opportunity to respond 
before the case was forwarded to the Board for appellate 
consideration.  Neither the appellant or her attorney 
responded to the August 2004 SSOC, or the two VCAA letters.  
Under these circumstances, the Board concludes that VA's 
actions afforded the appellant "a meaningful opportunity to 
participate effectively in the processing of [her] claim by 
VA" and thus "essentially cured the error in the timing of 
the notice."  See Mayfield v. Nicholson, 19 Vet. App. ___, 
slip op. at 32, 2005 WL 957317 (Vet. App. Apr. 14, 2005).  
Therefore, the Board finds that "the error did not affect 
the essential fairness of the adjudication," in light of the 
content-complying notice that VA provided prior to the 
recertification of the appeal to the Board, including the 
August 2004  SSOC and the January 2004 and February 2005 VCAA 
letters, which informed the appellant that her DIC claim 
would remain denied under the former and revised regulations 
governing DIC benefits and provided her with additional 
opportunities to present argument and evidence, after she 
received the content-complying notice.  Id. (holding timing-
of-notice error prejudicial where fairness of adjudication 
was unaffected because appellant was able to participate 
effectively in processing of claim); see also 38 U.S.C.A. 
§ 7261(b)(2); see Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  Given the foregoing, the Board also finds that 
the VA has substantially complied with the Board's August 
2003 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  As such, the Board finds that there has been 
no prejudice to the appellant in this case that would warrant 
further notice or development, her procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004)); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Bernard, 4 Vet. App. at 393.


Analysis

As previously indicated, in a June 2002 decision, the Board 
denied service connection for the cause of the veteran's 
death, to include as due to a disability related to nicotine 
dependence.

Review of the evidentiary record indicates that on the 
occasion of a February 1997 RO hearing, the appellant 
testified that she married the veteran in 1941 while he was 
in service.  She divorced the veteran twice and last 
remarried him in 1989 and remained married to the veteran 
until his death.  She and H. S. stated that cigarettes were 
furnish to the veteran and he smoked while he was in the 
service.   E. S. testified that the veteran had some problems 
in the last few years before his death.  At a May 1999 Travel 
Board hearing, the appellant testified that she met the 
veteran in 1940 and that at that time he smoked a pack of 
cigarettes every day, although he increased his use (to three 
packs) as the years went by after service before finally 
stopping in January 1990.  H. S. also confirmed that the 
veteran smoked when she met him 1944 and following service.

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2004).  If, as here, the 
veteran's death is not determined to be service-connected, a 
surviving spouse may still be entitled to benefits.  Under 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased veteran" 
for purposes of this provision is a veteran who dies not as 
the result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22 (2004).  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the veteran's separation from service.  
Id.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. 
§ 1318 and certain other cases, issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106 (2004).

The Board also observes that, in January 2000, VA amended 38 
C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 
1318, to restrict the award of DIC benefits to cases where 
the veteran, during his or her lifetime, had established a 
right to receive total service-connected disability 
compensation for the period of time required by 38 U.S.C.A. § 
1318, or would have established such right but for clear and 
unmistakable error (CUE) in the adjudication of a claim or 
claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, 
as amended, specifically prohibits "hypothetical entitlement" 
as an additional basis for establishing eligibility.  

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA 
II), after reviewing its holding in Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 260 F.3d 1365 
(Fed. Cir. 2001) (NOVA I), the United States Court of Appeals 
for the Federal Circuit  (Federal Circuit) observed that VA 
had determined that the "entitled to receive" language 38 
U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be 
interpreted in the same way and that 38 C.F.R. § 3.22 
provided the correct interpretation.  It held that VA could 
properly do so and had adequately explained its rationale.  
Id. at 1378.  The Federal Circuit also held that VA provided 
a permissible basis and sufficient explanation for its 
interpretation of the statutes as a bar to the filing of new 
claims posthumously by the veteran's survivor, i.e., claims 
where no claim had been filed during the veteran's life or 
the claim had been denied and was not subject to reopening -- 
"hypothetical entitlement" claims.  Id. at 1379-80.
 
Moreover, the Board notes that the Veterans Benefits 
Improvement Act of 2004, Pub. L. No. 108-484 (2004), under 
certain circumstances, modified DIC awards under the 
radiation exposure compensation program and presumptions for 
service connection for veterans exposed to ionizing 
radiation.  None of these modifications are applicable the 
instant case since there is no evidence that the veteran was 
exposed to ionizing radiation and the appellant has indicated 
that her claim is based on the veteran's cigarette smoking.

The veteran died on January [redacted], 1996, at the age of 76.  The 
cause of death was adenocarcinoma of the right lung with 
bronchial obstruction.  The lung cancer was noted to be due 
to or as a consequence of pleural effusion and bilateral 
adrenal, left kidney and liver metastasis.  Medical records 
indicate that his lung cancer was first diagnosed in 1991.  
An autopsy disclosed that the cause of death was due to 
bronchial pneumonia, which probably formed as a result of 
pulmonary obstruction by the right hilar adenocarcinoma.  The 
appellant was married to the veteran at the time of his 
death.  

As noted above, during his lifetime, the veteran had 
established service connection for: wound, Muscle Group XVII, 
moderate, rated as 20 percent disabling; wound, Muscle Group 
I, right, moderate, rated as 10 percent disabling; wound, 
Muscle Group XX, left, moderate, rated as 10 percent 
disabling; wound, Muscle Group XIII, moderate, left, rated as 
10 percent disabling; wound, Muscle Group VI, moderate, 
right, rated as 10 percent disabling; wound, Muscle Group IX, 
moderate, right, rated as 10 percent disabling; and wound, 
right mastoid, mild, with defective hearing, rated as 
noncompensably disabling; for a combined disability rating of 
50 percent.  These ratings were confirmed by a May 1992 
rating decision.  As such, the veteran was not in actual 
receipt of a 100 percent disability rating for a service-
connected disability(ies) for the statutory period of time 
prior to his death, that is, the veteran had neither a 
service-connected disability rated as 100 percent disabling 
nor were his service-connected disabilities combined rated as 
100 percent disabling for at least 10 years prior to his 
death.  Thus, the preponderance of the evidence is against 
the claim.  Although there are voluminous and recent VA and 
private medical records in the claims file, none of these 
contain any documentation showing treatment and/or evaluation 
for the veteran's service-connected disabilities.  As noted 
above, the veteran's disability ratings were confirmed by VA 
in 1992.  Therefore, the veteran is not a "deceased veteran" 
for purposes of applying 38 U.S.C.A. § 1318 and 38 C.F.R. § 
3.22.  Accordingly, the appellant's claim must be denied for 
lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
accord Luallen v. Brown, 8 Vet. App. 92 (1995).  

The record does not indicate that the appellant has 
specifically alleged that there was clear and unmistakable 
error in any final rating or Board decision.  As the 
appellant has not raised this issue, the Board concludes that 
no further action or consideration is warranted as to the 
issue of entitlement to DIC benefits under the 38 U.S.C.A. § 
1318.

The Board notes that the RO received the appellant's claim 
for DIC benefits in February 1996.  As discussed above, the 
Federal Circuit found that VA's actions in amending the 
regulations in question was interpretative, rather than 
substantive, in nature.  That is, the amendments clarified 
VA's earlier interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions that construed 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 in a way antithetical 
to the agency's interpretation and was free to challenge 
them, to include through the route of rulemaking.  Id. at 
1374.  Thus, to the extent there has been any change in the 
law or regulations relevant to the claim, the changes are not 
of the material type that altered the appellant's rights, but 
rather clarified those rights.  

To the extent the appellant might argue that the veteran's 
service-connected disabilities rendered him totally disabled 
for at least 10 years before his death if a claim had been 
filed, such an allegation is tantamount to a "hypothetical 
claim" for entitlement, which is excluded from 
consideration.  NOVA II, 314 F.3d 1379-80.  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to DIC benefits is not warranted, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


